ON rehearing.
Carpenter, J.
This case was decided by this court July 10, 1901, and is reported supra (86 N. W. 956). A rehearing was ordered, and there are now in the controversy two distinct issues, viz.: (a) Is the land in controversy swamp land? This issue does not, however, relate to so much of the land as was involved in the suit of State v. Lake St. Clair Fishing & Shooting Club, 127 Mich. 580 (87 N. W. 117), that having been determined in that case to be swamp land. (6) Is relator’s scrip valid to take the land in question, if it is in fact swamp land ? This decision relates only to the second of these issues, and it concerns only relator and the intervening petitioner, the Michigan Land & Lumber Company, Limited; for, if the land is in fact swamp land, the scrip of the intervener will take it if that of relator will not. It leaves to be subsequently determined in this suit the first issue. All the questions involved in this case relate to the construction and validity of a joint resolution passed by the legislature in 1887 (see Pub. Acts 1887, No, 18), under which relator claims his rights. Intervener contends:
First. That the proper construction of said joint resolution does not give relator the right to take the land in question with his scrip.
Second. That said joint resolution is unconstitutional because it is prohibited by section 31 of article 4 of our State Constitution, which provides:
“The legislature shall not audit nor allow any private claim or account.”
Third. That said resolution is unconstitutional because it is prohibited by section 21 of article 4 of our State Constitution, which provides:
“The legislature shall not grant nor authorize extra compensa*451-fcion to any public officer, agent, or contractor after the service has been rendered or the contract entered into.”
We are entirely satisfied with our former opinion in so far as it relates to the first and second of the above-named •objections, and shall refrain from further discussion of them. We will, however, proceed to discuss the third of said objections. The facts, so far as material to the question under consideration, are these: Relator obtained his scrip from the estate of William M. Ferry, deceased. That scrip evidenced the State’s obligation to compensate said estate for the services of said Ferry in building a road in the counties of Ottawa and Muskegon. This road was completed in 1867. By the law under which the contract to build said road was let, as well as by the contract itself, said Ferry was to be compensated by the conveyance of State lands then subject to entry,- situated in the counties of Muskegon and Ottawa. Shortly after the completion of the contract, said Ferry received from the State a conveyance of all the land to which he was entitled in the ■county of Muskegon. There remained due him, however, 799.10. acres, which, by the terms of said law and contract, were to he selected from land subject to entry in said •county of Ottawa.
The law under which the contract to construct said road was made and the scrip earned is Act No. 338, Laws 1865. That law contained this provision:
“ Provided, that the State shall not be chargeable with ■any of the expense, * * * except as hereinafter provided. * * * For the purpose of aiding in the construction of said road, there is hereby appropriated 320 .acres per mile of the swamp lands now subject to entry.”
The law also provided that the contract should be let in accordance with the provisions of Act No. 117, Laws 1859. The act last named contained a provision that the ■contractor for the construction of roads might elect to take his pay in money, or in lands at the price of $1.25 an acre. The contract to build the road in question contained a recital that the contractor had elected to take his pay in *452land. The books in the department of the commissioner' of the State land office kept the account of the State with relator’s assignor in dollars, on the basis that each acre of land was worth $1.25. All the land subject to entry at tho time the contract was made and- performed was for sale at $1.25 'an acre.
Upon the completion of the contract, in 1867, there was not in Ottawa county, subject to entry, sufficient land, if there was any, to satisfy the State’s obligation to relator’s assignor. Therefore, the legislature, in 1887, passed the joint resolution in question (see Pub. Acts 1887, No. 18), giving relator’s assignor the right to take in satisfaction of his claim 799.10 acres of the State swamp lands from any in the Lower Peninsula not otherwise appropriated. As the legislature had in 1869 (see Act No. 97, Laws. 1869) passed the so-called “ Graduation Act,” by which lands thereafter offered for sale were placed on the market at the fate of $8 per acre, the effect of this resolution was to give 799.10 acres of land in 1887, which the State was holding at $8 an acre, in lieu of a claim for 799.10 acres of land, which the State in 1865 was holding at $1.25 an acre; in other words, the effect of the resolution gave land which the State in 1887 valued at $6,392.80 to satisfy a claim for land which in 1865 it valued at $998.88. Intervener contends that relator’s assignor had a claim against the State for the amount of $998.88, payable in land, and that by the joint resolution under consideration he is allowed $6,392.80, payable in land, and that said joint resolution attempts to grant the contractor extra compensation, and is therefore unconstitutional.
If the assumption underlying this argument is well founded, the argument is conclusive. It will be observed, however, that the strength of the argument depends, not on the fact that an acre of land of the 'market value of $8 is exchanged in 1887 for an obligation to convey an acre of land of the market value of $1.25 in 1865 (a subject which will be hereafter referred to), but upon the assumption that the claim of relator’s assignor was a money claim, payable in *453land. We are bound, however, to say that this assumption is not well founded. In our judgment, it is not true, as assumed, that the State, from 1867 to 1887, owed relator’s assignor $998.88, payable in land. The provision of the act of 1865-, that the contract should be let in accordance with the provisions of Act No. 117, Laws 1859, did not, as contended by intervener, empower the commissioner therein named to let the contract for a money consideration. The provision in the act of 1865, “ The State shall not be chargeable except as hereinafter provided,” limited the obligation of the State to the lands thereinafter appropriated, and therefore clearly forbade its commissioner obligating the State to pay money to the contractor. Nor can we give any effect whatever to the recital that the contractor elected to take his pay in land, contained in the contract for the construction of the work in question. That recital is inconsequential and nugatory. He was bound to take his pay in land by the express language of the statute. It seems scarcely necessary to state that the books in the office of the land commissioner, showing the amount due to relator’s assignor to be dollars instead of acres, had no effect upon the obligation of the State, which was fixed by an act of the legislature. It follows, therefore, that in 1887 the State had no right to compel relator’s assignor to accept money in satisfaction of this claim, and it was obligated to deliver to him 799.10 acres of land, situated in the county of Ottawa, and subject to entry in 1865.
Was it extra compensation to give in lieu of this obligation other land not otherwise appropriated? The State had disabled itself from carrying out its agreement. It was therefore under an obligation to compensate the loss •of relator’s assignor, to deliver to him lands equal in value to those promised him. Unless, therefore, we can say that the land which the contractor gets under the joint resolution is of greater value than that to which he was •entitled, we cannot say that he received extra compensation. It is true that the land promised was in 1865 sub*454ject to entry at $1.25 per acre, and that the land delivered, under the resolution of 1887, if it comes into the market at all, will, by virtue of the graduation' act of 1869, be placed thereon at $8 per acre.. Shall we say that because one gets land which the State in 1887 values at $8 per acre, in lieu of land which in 1865 it valued at $1.25 an acre, he is receiving extra compensation ? We do not know that the land promised had not a greater intrinsic value than $1.25 an acre. In 1887 it may have been apparent to the-legislature that the land promised equaled or exceeded in value that which could be taken under the joint resolution. We cannot, therefore, say that the intrinsic value of the land held by the State in 1865 at $1.25 an acre is not as. great as that of land held by the State in 1887 or in 1903-at $8 per acre. We cannot say that the intrinsic value of' the land which relator will get in satisfaction of his obligation exceeds that promised him. The most that may be said is that it is possible that it may exceed that. This possibility gives this court no authority to declare unconstitutional a resolution passed in due form by the legislative branch of the government. All doubts of this character must be so resolved as to sustain the law. Rumsey v. People, 19 N. Y., at pages 46-49; Lusher v. Scites, 4 W. Va., at page 14 et seq.
The result of this decision is to sustain our former opinion, which, like the present, was, as contended by intervener’s counsel, “based upon the view that the measure of compensation to be paid the contractor was acres of land.”' It follows that relator is entitled to a mandamus requiring-respondent to execute a deed of the land in controversy in the case of State v. Lake St. Clair Fishing & Shooting Club, 127 Mich. 580 (87 N. W. 117). Whether he is entitled to a deed of the remaining land in controversy depends upon the determination of the other issue involved in this suit, which, as heretofore stated, will be subsequently determined in this suit.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Grant, J., did not sit. ,